Citation Nr: 0625312	
Decision Date: 08/17/06    Archive Date: 08/24/06

DOCKET NO.  95-13 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for residuals of a through and through gunshot wound 
to the right chest with Muscle Group II involvement.  

2.  Entitlement to a disability rating in excess of 50 
percent for residuals of a left ulnar nerve injury secondary 
to a gunshot wound.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had recognized service from May 1944 to February 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  A June 1994 rating decision 
denied increased ratings for the veteran's service-connected 
residuals of a through and through gunshot wound to Muscle 
Group II of the right chest, and a gunshot wound to the left 
ulnar nerve.  The veteran's claim for a TDIU was denied by a 
December 2002 rating decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 1995 and again in March 1998, the veteran requested 
a hearing before RO personnel at the Los Angeles RO.  The 
hearing was scheduled in April 1998, but he failed to report.  
A hearing was rescheduled for February 2000.  The veteran 
appeared as scheduled and upon discussion with his 
representative, it was determined that he should be examined 
before further action on his appeal.  The veteran was 
examined in March 2000.  Based on the results of the 
examination, a September 2000 rating decision increased the 
rating for his service-connected residuals of a gunshot wound 
to the right chest, with Muscle Group II involvement, to 30 
percent, and increased the rating for the veteran's service-
connected residuals of an injury to the left ulnar nerve due 
to a gunshot wound to 50 percent.  The increased ratings were 
effective January 11, 1994.  In December 2001, the veteran 
requested higher ratings.  In May 2002, he requested higher 
ratings and asserted that because of his service-connected 
disabilities, he could no longer obtain gainful employment.  

In December 2003, the veteran's representative notified the 
RO that he was requesting a hearing at the Los Angeles RO.  
The file reflects that it was forwarded from the Manila RO to 
the Los Angeles RO for a hearing.  In August 2004, the 
veteran again requested a local hearing on his TDIU claim.  
The Board's review of the claims file shows that the 
requested hearing has not been held nor has the request for a 
hearing been withdrawn.  Consequently, a hearing should be 
scheduled.  The Board notes that, while the veteran 
specifically requested a hearing for his TDIU claim, the 
facts of such claim must involve the extent of the service-
connected disabilities.  Therefore, the TDIU and increased 
rating issues are inextricably intertwined and the entire 
case must be remanded to afford the veteran his hearing, as 
requested.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision 
cannot be rendered unless both issues have been considered).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The AMC/RO should schedule the 
veteran for a hearing before a Decision 
Review Officer at the Los Angeles RO.  

2.  Thereafter, the AMC/RO should review 
the claims file and ensure that no other 
notification or development action is 
indicated.  If further action is required, 
the AMC/RO should undertake it before 
further adjudication of the claim.

3.  The AMC/RO should then readjudicate 
the claims for a rating in excess of 30 
percent for residuals of a gunshot wound 
to the right chest, with Muscle Group II 
involvement, a rating in excess of 50 
percent for residuals of an injury to the 
left ulnar nerve due to a gunshot wound, 
and entitlement to a TDIU.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

